Citation Nr: 0404583	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 .  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1954.  He died on August [redacted], 1999.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In November 
2002, the Board denied service connection for the cause of 
death.  The Board decision notes that a temporary stay had 
been imposed on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, to include the appellant's claim.  In a recent 
decision, the U.S. Court of Appeals for the Federal Circuit 
lifted the stay.  See National Org. of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II).  

The appellant was afforded hearing before a hearing officer 
at the agency of original jurisdiction (AOJ) in May 2000.  A 
transcript of the hearing has been associated with the claims 
file.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.  


REMAND

The AOJ has not issued a VCAA letter in regard to the issue 
on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

2.  The appellant is advised that if she 
has, or is able to obtain, evidence 
relative to the claim, she must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

